Exhhibit 10.3
 
TAX RECEIVABLE AGREEMENT
 
This TAX RECEIVABLE AGREEMENT (as amended from time to time, this “Agreement”),
dated as of June 19, 2013, is hereby entered into by and among Truett-Hurst,
Inc., a Delaware corporation (the “Corporation”), H.D.D. LLC, a California
limited liability company (the “LLC”), and each of the Members (as defined
herein).
 
RECITALS
 
WHEREAS, the Members hold member interests (“Units”) in the LLC, which is
treated as a partnership for United States federal income tax purposes;
 
WHEREAS, the Corporation is the managing member of, and holds and will hold
Units in, the LLC;
 
WHEREAS, the Corporation will be entitled to depreciation, amortization and
other recovery of cost or basis for Tax purposes in respect of the Original
Assets (as defined below);
 
WHEREAS, as a result of the Members agreeing to hold Units rather than
transferring all of their Units in exchange for Class A Shares (as defined
below), the Corporation will incur significantly lower tax liabilities on an
ongoing basis with respect to the operations of the LLC;
 
WHEREAS, the Units held by the Members are exchangeable for Class A common stock
(the “Class A Shares”) of the Corporation;
 
WHEREAS, the LLC will have in effect an election under Section 754 of the United
States Internal Revenue Code of 1986, as amended (the “Code”), for each Taxable
Year (as defined below) in which an exchange of Units for Class A Shares occurs,
which election is intended to result in an adjustment to the tax basis of the
assets owned by the LLC (solely with respect to the Corporation) at the time
(such time, the “Exchange Date”) of a taxable exchange of Units for Class A
Shares or any other taxable acquisition of Units for cash or otherwise
(collectively, an “Exchange”), by reason of such Exchange and the payments under
this Agreement;
 
WHEREAS, the Corporation will purchase a number of Units from certain Members in
connection with the IPO, which shall be treated as an Exchange for all purposes
of this Agreement;
 
WHEREAS, the income, gain, loss, expense and other Tax (as defined below) items
of (i) the Corporation, as a member of the LLC, with respect to the Original
Assets, may be affected by the existing Tax basis of the Original Assets and by
the Basis Adjustment (defined below) with respect to the Original Assets and
(ii) the Corporation may be affected by the Imputed Interest (as defined below);
and
 
WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the actual or deemed effect of the Tax basis of the Original Assets,
the Basis Adjustment and the Imputed Interest on the liability for Taxes of the
Corporation.
 
 
A-1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
ARTICLE I  DEFINITIONS
 
1.1           Definitions. As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).
 
“Advisory Firm” means any law or accounting firm that is nationally recognized
as being expert in Tax matters that is agreed to by the Board of Directors of
the Corporation.
 
“Advisory Firm Letter” shall mean a letter from the Advisory Firm stating that
the relevant schedule, notice or other information to be provided by the
Corporation to the Exchanging Member and all supporting schedules and work
papers were prepared in a manner consistent with the terms of this Agreement
and, to the extent not expressly provided in this Agreement, on a reasonable
basis in light of the facts and law in existence on the date such schedule,
notice or other information is delivered to the Exchanging Member.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.
 
“Agreed Rate” means LIBOR plus 100 basis points.
 
“Agreement” is defined in the preamble of this Agreement.
 
“Amended Schedule” is defined in Section 2.4(b) of this Agreement.
 
“Amount Realized” means, in respect of an Exchange by an Exchanging Member, the
amount that is deemed for purposes of this Agreement to be the amount realized
by the Exchanging Member on the Exchange, which shall be the sum of (i) the
Market Value of the Class A Shares, the amount of cash and the amount or fair
market value of other consideration received (or deemed received) by the
Exchanging Member in the Exchange and (ii) the share of liabilities attributable
to the Units Exchanged.  The amount realized by an Exchanging Member, as so
determined, may differ from the amount realized by the Exchanging Member for
purposes of Section 1001 of the Code.
 
“Available Cash” means all cash and cash equivalents of the Corporation on hand,
less the amount of cash reserves reasonably established in good faith by the
Corporation to (i) provide for the proper conduct of the business of the
Corporation, or (ii) comply with applicable law or any Senior Obligations;
provided, however, that on any Payment Date the Corporation shall be deemed to
have Available Cash in amount no less than the remainder of (x) the aggregate
amount of tax distributions received by the Corporation from the LLC since the
first Exchange Date minus (y) the sum of (A) the aggregate amount of all
payments made by the Corporation in respect of taxes or under this Agreement
since the first Exchange Date plus (B) the aggregate amount due on such Payment
Date under this Agreement.
 
 
A-2

--------------------------------------------------------------------------------

 
 
“Basis Adjustment” means the deemed adjustment to the Tax basis of an Original
Asset, in each case, arising in respect of an Exchange, as calculated under
Section 2.1 of this Agreement, under the principles of Section 732 of the Code
(in a situation where, as a result of one or more Exchanges, the LLC becomes an
entity that is disregarded as separate from its owner for tax purposes) or
Sections 743(b) and 754 of the Code (including in situations where, following an
Exchange, the LLC remains in existence as an entity for tax purposes) and, in
each case, comparable sections of state, local and foreign Tax laws.
Notwithstanding any other provision of this Agreement, the amount of any Basis
Adjustment resulting from an Exchange of one or more Units shall be determined
without regard to any Pre-Exchange Transfer of such Units and as if any such
Pre-Exchange Transfer had not occurred.
 
A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.
 
“Board” means the board of directors of the Corporation.
 
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of California shall not be regarded as a Business Day.
 
“Change of Control” means the occurrence of any of the following events:
 
(i)        any Person or any group of Persons acting together which would
constitute a “group” for purposes of Section 13(d) of the Exchange Act, or any
successor provisions thereto (excluding a corporation or other entity owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Corporation representing more than fifty percent (50%) of the combined voting
power of the Corporation’s then outstanding voting securities; or
 
(ii)       the following individuals cease for any reason to constitute a
majority of the number of directors of the Corporation then serving: individuals
who, on the date of the consummation of the initial public offering of Class A
Shares, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to an election of directors of the Corporation) whose appointment or election by
the Board or nomination for election by the Corporation’s shareholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date of the consummation
of the initial public offering of Class A Shares or whose appointment, election
or nomination for election was previously so approved or recommended by the
directors referred to in this clause (ii); or
 
 
A-3

--------------------------------------------------------------------------------

 
 
(iii)      there is consummated a merger or consolidation of the Corporation
with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, either (x) the Board immediately
prior to the merger or consolidation does not constitute at least a majority of
the board of directors of the company surviving the merger or, if the surviving
company is a subsidiary, the ultimate parent thereof, or (y) all of the Persons
who were the respective Beneficial Owners of the voting securities of the
Corporation immediately prior to such merger or consolidation do not
Beneficially Own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding voting securities of the Person resulting from
such merger or consolidation; or
 
(iv)      the shareholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation or there is consummated an
agreement or series of related agreements for the sale or other disposition,
directly or indirectly, by the Corporation of all or substantially all of the
Corporation’s assets, other than such sale or other disposition by the
Corporation of all or substantially all of the Corporation’s assets to an
entity, at least fifty percent (50%) of the combined voting power of the voting
securities of which are owned by shareholders of the Corporation in
substantially the same proportions as their ownership of the Corporation
immediately prior to such sale.
 
Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of the
Corporation immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Corporation immediately
following such transaction or series of transactions.
 
“Class A Shares” is defined in the Recitals of this Agreement.
 
“Code” is defined in the Recitals of this Agreement.
 
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
 
“Corporation” is defined in the Preamble of this Agreement.
 
“Corporation Return” means the United States federal, state, local and/or
foreign Tax Return, as applicable, of the Corporation filed with respect to
Taxes of any Taxable Year.
 
 
A-4

--------------------------------------------------------------------------------

 
 
“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporation, up to
and including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.
 
“Default Rate” means LIBOR plus 500 basis points.
 
“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state, local and foreign Tax law, as
applicable, or any other event (including the execution of an IRS Form 870-AD)
that finally and conclusively establishes the amount of any liability for Tax.
 
“Dispute” has the meaning set forth in Section 7.8(a).
 
“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.
 
“Early Termination Notice” is defined in Section 4.2 of this Agreement.
 
“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.
 
“Early Termination Rate” means LIBOR plus 100 basis points.
 
“Early Termination Schedule” is defined in Section 4.2 of this Agreement.
 
“Exchange” is defined in the Recitals of this Agreement, and “Exchanged” and
“Exchanging” shall have correlative meanings.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Basis Schedule” is defined in Section 2.2 of this Agreement.
 
“Exchange Date” is defined in the Recitals of this Agreement.
 
“Exchange Payment” is defined in Section 5.1.
 
“Exchanging Member” means a Member that Exchanges some or all of its Units.
 
“Expert” is defined in Section 7.9 of this Agreement.
 
“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of the Corporation (or the LLC, but only with respect to
Taxes imposed on the LLC and allocable to the Corporation) using the same
methods, elections, conventions and similar practices used on the relevant
Corporation Return, but using the Non-Stepped Up Tax Basis instead of the Tax
basis reflecting the Basis Adjustments of the Original Assets and excluding any
deduction attributable to Imputed Interest.
 
 
A-5

--------------------------------------------------------------------------------

 
 
“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of state, local and
foreign Tax law with respect to the Corporation’s payment obligations under this
Agreement.
 
“IPO” means the initial public offering of Class A Shares by the Corporation.
 
“IPO Date” means the date on which the Corporation contributes to the LLC the
net proceeds received by the Corporation in connection with the IPO.
 
“IRS” means the United States Internal Revenue Service.
 
“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two days prior
to the first day of such month, on the Telerate Page 3750 (or if such screen
shall cease to be publicly available, as reported on Reuters Screen page “LIBO”
or by any other publicly available source of such market rate) for London
interbank offered rates for United States dollar deposits for such month (or
portion thereof).
 
“LLC Agreement” means, with respect to the LLC, the Amended and Restated Limited
Liability Company Agreement of the LLC, dated on or about the date hereof, as
such agreement may be amended from time to time
 
“Market Value” shall mean the closing price of the Class A Shares on the
applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Class A Shares are then traded or listed, as
reported by the Bloomberg Professional service; provided that if the closing
price is not reported by the Bloomberg Professional service for the applicable
Exchange Date, then the Market Value shall mean the closing price of the Class A
Shares on the Business Day immediately preceding such Exchange Date on the
national securities exchange or interdealer quotation system on which such Class
A Shares are then traded or listed, as reported by the Bloomberg Professional
service; provided further, that if the Class A Shares are not then listed on a
National Securities Exchange or Interdealer Quotation System, “Market Value”
shall mean the cash consideration paid for Class A Shares, or the fair market
value of the other property delivered for Class A Shares, as determined by the
Board of Directors of the Corporation in good faith.
 
“Material Objection Notice” has the meaning set forth in Section 4.2.
 
“Members” means the parties hereto, other than the Corporation and the LLC, and
each other Person who from time to time executes a Joinder Agreement in the form
attached hereto as Exhibit A.
 
“Non-Stepped Up Tax Basis” means, with respect to any asset at any time, the Tax
basis that such asset would have had at such time if no Basis Adjustment had
been made.
 
“Objection Notice” has the meaning set forth in Section 2.4(a).
 
 
A-6

--------------------------------------------------------------------------------

 
 
“Original Asset” means each asset, including an asset described in Section
197(d) of the Code, that is held by the LLC (and any asset whose tax basis is
determined, in whole or in part, by reference to the adjusted basis of any such
asset) at the time of an Exchange.
 
“Original Members” means the members of the LLC on the date of, but immediately
preceding, the initial public offering of Class A Shares, excluding the
Corporation.
 
“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.
 
“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.
 
“Pre-Exchange Transfer” means any transfer (including upon the death of a
Member) of one or more Units (i) that occurs prior to an Exchange of such Units,
and (ii) to which Section 743(b) of the Code applies.
 
“Realized Tax Benefit” means, for a Taxable Year and for all Taxes collectively,
the net excess, if any, of the Hypothetical Tax Liability over the “actual”
liability for Taxes of the Corporation (or the LLC, but only with respect to
Taxes imposed on the LLC and allocable to the Corporation for such Taxable
Year), such “actual” liability to be computed with the adjustments described in
this Agreement. If all or a portion of the actual liability for Taxes of the
Corporation (or the LLC, but only with respect to Taxes imposed on the LLC and
allocable to the Corporation for such Taxable Year) for the Taxable Year arises
as a result of an audit by a Taxing Authority of any Taxable Year, such
liability shall not be included in determining the Realized Tax Benefit unless
and until there has been a Determination.
 
“Realized Tax Detriment” means, for a Taxable Year and for all Taxes
collectively, the net excess, if any, of the “actual” liability for Taxes of the
Corporation (or the LLC, but only with respect to Taxes imposed on the LLC and
allocable to the Corporation for such Taxable Year), such “actual” liability to
be computed with the adjustments described in this Agreement, over the
Hypothetical Tax Liability for such Taxable Year. If all or a portion of the
actual liability for Taxes of the Corporation (or the LLC, but only with respect
to Taxes imposed on the LLC and allocable to the Corporation for such Taxable
Year) for the Taxable Year arises as a result of an audit by a Taxing Authority
of any Taxable Year, such liability shall not be included in determining the
Realized Tax Detriment unless and until there has been a Determination.
 
“Reconciliation Dispute” has the meaning set forth in Section 7.9.
 
“Reconciliation Procedures” shall mean those procedures set forth in Section 7.9
of this Agreement.
 
“Schedule” means any Exchange Basis Schedule or Tax Benefit Schedule and the
Early Termination Schedule.
 
“Senior Obligations” is defined in Section 5.1 of this Agreement.
 
 
A-7

--------------------------------------------------------------------------------

 
 
“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting shares or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.
 
“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.
 
“Tax Benefit Schedule” is defined in Section 2.3 of this Agreement.
 
“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.
 
“Taxable Year” means a taxable year of the Corporation as defined in Section
441(b) of the Code or comparable section of state, local or foreign Tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is prepared), ending on or after the
IPO Date.
 
“Taxes” means any and all United States federal, state, local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, whether as an exclusive or on an alternative basis, and any
interest related to such Tax.
 
“Taxing Authority” shall mean any domestic, foreign, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising any
taxing authority or any other authority exercising Tax regulatory authority.
 
“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.
 
“Units” is defined in the Recitals of this Agreement.
 
“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (1) in each Taxable Year ending on or after such Early
Termination Date, the Corporation will have taxable income sufficient to fully
use the deductions arising from any Basis Adjustment or Imputed Interest during
such Taxable Year, (2) the federal income tax rates and state, local and foreign
income tax rates that will be in effect for each such Taxable Year will be those
specified for each such Taxable Year by the Code and other law as in effect on
the Early Termination Date, (3) any loss carryovers generated by any Basis
Adjustment, Original Asset or Imputed Interest and available as of the date of
the Early Termination Schedule will be used by the Corporation on a pro rata
basis from the date of the Early Termination Schedule through the scheduled
expiration date of such loss carryovers, (4) any non-amortizable assets will be
disposed of on the fifteenth anniversary of the earlier of the Basis Adjustment
and the Early Termination Date, provided, that in the event of a Change of
Control, non-amortizable assets shall be deemed disposed of at the earlier of
(i) the time of sale of the relevant asset or (ii) as generally provided in this
Valuation Assumption (4) and (5) if, at the Early Termination Date, there are
Units that have not been Exchanged, then each such Unit shall be deemed to be
Exchanged for the Market Value of the Class A Shares and the amount of cash that
would be transferred if the Exchange occurred on the Early Termination Date.
 
 
A-8

--------------------------------------------------------------------------------

 
 
ARTICLE II  DETERMINATION OF CUMULATIVE REALIZED TAX BENEFIT
 
2.1           Basis Adjustment.
 
(a)        Original Assets. For purposes of this Agreement, as a result of an
Exchange, the LLC shall be deemed to be entitled to a Basis Adjustment for each
Original Asset with respect to the Corporation, the amount of which Basis
Adjustment shall be the excess, if any, of (i) the sum of (x) the Amount
Realized by the Exchanging Member in the Exchange, to the extent attributable to
such Original Asset, plus (y) the amount of payments made pursuant to this
Agreement with respect to such Exchange, to the extent attributable to such
Original Asset, over (ii) the Corporation’s share of the LLC’s Tax basis for
such Original Asset immediately after the Exchange, attributable to the Units
Exchanged, determined as if (x) the LLC remains in existence as an entity for
tax purposes, and (y) the LLC had not made the election provided by Section 754
of the Code. For the avoidance of doubt, the Corporation’s share of the LLC’s
Tax basis for such Original Asset that is attributable to the Units Exchanged
shall be considered to be an amount of the Tax basis of the Original Asset,
without regard to any Basis Adjustment, proportionate to the ratio that the
number of Units Exchanged bears to the number of outstanding Units immediately
prior to such Exchange.
 
(b)        Change in Law. To the extent that the adjustment to the LLC’s basis
with respect to the Corporation, in any of the LLC's assets, that is expected to
result from an Exchange is limited because of a change in law, the Basis
Adjustment shall be correspondingly limited.
 
(c)        Imputed Interest. For the avoidance of doubt, payments made under
this Agreement shall not be treated as resulting in a Basis Adjustment to the
extent such payments are treated as Imputed Interest.
 
2.2           Exchange Basis Schedule. Within 45 calendar days after the filing
of the United States federal income tax return of the Corporation for each
Taxable Year, the Corporation shall deliver to each Exchanging Member a schedule
(an “Exchange Basis Schedule”) that shows, in reasonable detail, for purposes of
Taxes, (i) the actual unadjusted Tax basis of the Original Assets as of each
applicable Exchange Date, (ii) the Basis Adjustment with respect to the Original
Assets as a result of the Exchanges effected in such Taxable Year, calculated in
the aggregate, (iii) the period or periods, if any, over which the Original
Assets are amortizable and/or depreciable, and (iv) the period or periods, if
any, over which each Basis Adjustment is amortizable and/or depreciable (which,
for non-amortizable assets shall be based on the Valuation Assumptions).
 
2.3           Tax Benefit Schedule. Within 45 calendar days after the filing of
the United States federal income tax return of the Corporation for any Taxable
Year in which there is a Realized Tax Benefit or Realized Tax Detriment, the
Corporation shall provide to each Exchanging Member a schedule showing, in
reasonable detail, the calculation of the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year (a “Tax Benefit Schedule”). The Schedule will
become final as provided in Section 2.4(a) and may be amended as provided in
Section 2.4(b) (subject to the procedures set forth in Section 2.4(b)).
 
 
A-9

--------------------------------------------------------------------------------

 
 
2.4           Procedures, Amendments.
 
(a)        Procedure. Every time the Corporation delivers to an Exchanging
Member an applicable Schedule under this Agreement, including any Amended
Schedule delivered pursuant to Section 2.4(b), but excluding any Early
Termination Schedule or amended Early Termination Schedule, the Corporation
shall also (x) deliver to the Exchanging Member schedules and work papers
providing reasonable detail regarding the preparation of the Schedule and an
Advisory Firm Letter supporting such Schedule and (y) allow the Exchanging
Member reasonable access at no cost to the appropriate representatives at the
Corporation and the Advisory Firm in connection with a review of such Schedule.
The applicable Schedule shall become final and binding on all parties unless the
Exchanging Member, within 30 calendar days after receiving an Exchange Basis
Schedule or amendment thereto or a Tax Benefit Schedule or amendment thereto,
provides the Corporation with notice of a material objection to such Schedule
(“Objection Notice”) made in good faith. If the parties, for any reason, are
unable to successfully resolve the issues raised in such notice within 30
calendar days of receipt by the Corporation of an Objection Notice, if with
respect to an Exchange Basis Schedule or a Tax Benefit Schedule, the Corporation
and the Exchanging Member shall employ the reconciliation procedures as
described in Section 7.9 of this Agreement (the “Reconciliation Procedures”).
 
(b)        Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporation (i) in connection with a
Determination affecting such Schedule, (ii) to correct material inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to the Exchanging Member, (iii) to comply with the Expert’s determination under
the Reconciliation Procedures, (iv) to reflect a material change in the Realized
Tax Benefit or Realized Tax Detriment for such Taxable Year attributable to a
carryback or carryforward of a loss or other tax item to such Taxable Year, (v)
to reflect a material change in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to an amended Tax Return filed for
such Taxable Year, or (vi) to adjust the Exchange Basis Schedule to take into
account payments made pursuant to this Agreement (such Schedule, an “Amended
Schedule”). The Corporation shall provide any Amended Schedule to the Exchanging
Member within 30 calendar days of the occurrence of an event referred to in
clauses (i) through (vi) of the preceding sentence, and any such Amended
Schedule shall be subject to approval procedures similar to those described in
Section 2.4(a).
 
ARTICLE III  TAX BENEFIT PAYMENTS
 
3.1           Payments.
 
(a)        Payments. Within five (5) calendar days of a Tax Benefit Schedule
that was delivered to an Exchanging Member becoming final in accordance with
Section 2.4(a), the Corporation shall pay to such Exchanging Member for such
Taxable Year the Tax Benefit Payment determined pursuant to Section 3.1(b). Each
such Tax Benefit Payment shall be made by wire transfer of immediately available
funds to a bank account of the Exchanging Member previously designated by such
Member to the Corporation. For the avoidance of doubt, no Tax Benefit Payment
shall be made in respect of estimated tax payments, including, without
limitation, federal income tax payments.
 
 
A-10

--------------------------------------------------------------------------------

 
 
(b)        A “Tax Benefit Payment” means an amount, not less than zero, equal to
the sum of the Net Tax Benefit and the Interest Amount. The “Net Tax Benefit”
for each Taxable Year shall be an amount equal to the excess, if any, of (i) 90%
of the Cumulative Net Realized Tax Benefit as of the end of such Taxable Year
over (ii) the total amount of payments previously made under this Section 3.1,
excluding payments attributable to Interest Amount; provided, however, that for
the avoidance of doubt, no Member shall be required to return any portion of any
previously made Tax Benefit Payment. The “Interest Amount” for a given Taxable
Year shall equal the interest on the Net Tax Benefit for such Taxable Year
calculated at the Agreed Rate from the due date (without extensions) for filing
the Corporation Return with respect to Taxes for the most recently ended Taxable
Year until the Payment Date. Notwithstanding the foregoing, for each Taxable
Year ending on or after the date of a Change of Control, all Tax Benefit
Payments, whether paid with respect to Units that were Exchanged (i) prior to
the date of such Change of Control or (ii) on or after the date of such Change
of Control, shall be calculated by using Valuation Assumptions (1), (3), and
(4), substituting in each case the terms “the date on which a Change of Control
becomes effective” for an “Early Termination Date.” The Net Tax Benefit and the
Interest Amount shall be determined separately with respect to each separate
Exchange, on a Unit-by-Unit basis by reference to the Amount Realized by the
Exchanging Member on the Exchange of a Unit and the resulting Basis Adjustment
to the Corporation.
 
(c)        The Corporation shall use good faith efforts to ensure that it has
sufficient Available Cash to make all payments due under this Agreement.
 
3.2           No Duplicative Payments. Notwithstanding anything in this
Agreement to the contrary, it is intended that the provisions of this Agreement
will not result in duplicative payment of any amount (including interest)
required under this Agreement. It is also intended that the provisions of this
Agreement will result in 90% of the Corporation’s Cumulative Net Realized Tax
Benefit, and the Interest Amount thereon, being paid to the Members pursuant to
this Agreement. The provisions of this Agreement shall be construed in the
appropriate manner so that these fundamental results are achieved.
 
3.3           Pro Rata Payments. For the avoidance of doubt, to the extent that
(i) the Corporation’s deductions with respect to any Basis Adjustment is limited
in a particular Taxable Year or (ii) the Corporation lacks sufficient funds to
satisfy its obligations to make all Tax Benefit Payments due in a particular
taxable year, the limitation on the deduction, or the Tax Benefit Payments that
may be made, as the case may be, shall be taken into account or made for the
Exchanging Member in the same proportion as Tax Benefit Payments would have been
made absent the limitations in clauses (i) and (ii) of this paragraph, as
applicable.
 
 
A-11

--------------------------------------------------------------------------------

 
 
ARTICLE IV  TERMINATION
 
4.1           Early Termination and Breach of Agreement.
 
(a)        The Corporation may terminate this Agreement with respect to all of
the Units held (or previously held and Exchanged) by all Members at any time by
paying to the Members the Early Termination Payment; provided, however, that
this Agreement shall only terminate upon the receipt of the Early Termination
Payment by all Members, and provided, further, that the Corporation may withdraw
any notice to execute its termination rights under this Section 4.1(a) prior to
the time at which any Early Termination Payment has been paid. Upon payment of
the Early Termination Payments by the Corporation, neither the Members nor the
Corporation shall have any further payment obligations under this Agreement,
other than for any (a) Tax Benefit Payment agreed to by the Corporation and the
Member as due and payable but unpaid as of the Early Termination Notice and (b)
Tax Benefit Payment due for the Taxable Year ending with or including the date
of the Early Termination Notice (except to the extent that the amount described
in clause (b) is included in the Early Termination Payment). For the avoidance
of doubt, if an Exchange occurs after the Corporation makes the Early
Termination Payments with respect to all Members, the Corporation shall have no
obligations under this Agreement with respect to such Exchange, and its only
obligations under this Agreement in such case shall be its obligations to all
Members under Section 4.3(a).
 
(b)        In the event that the Corporation breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise, then all obligations
hereunder shall be accelerated and such obligations shall be calculated as if an
Early Termination Notice had been delivered on the date of such breach and shall
include, but shall not be limited to, (1) the Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the date of a
breach, (2) any Tax Benefit Payment agreed to by the Corporation and any Members
as due and payable but unpaid as of the date of a breach, and (3) any Tax
Benefit Payment due for the Taxable Year ending with or including the date of a
breach. Notwithstanding the foregoing, in the event that the Corporation
breaches this Agreement, the Members shall be entitled to elect to receive the
amounts set forth in clauses (1), (2) and (3) above or to seek specific
performance of the terms hereof. The parties agree that the failure to make any
payment due pursuant to this Agreement within three months of the date such
payment is due shall be deemed to be a breach of a material obligation under
this Agreement for all purposes of this Agreement, and that it will not be
considered to be a breach of a material obligation under this Agreement to make
a payment due pursuant to this Agreement within three months of the date such
payment is due.
 
(c)        The Corporation, the LLC and each of the Members hereby acknowledge
that, as of the date of this Agreement, the aggregate value of the Tax Benefit
Payments cannot reasonably be ascertained for United States federal income tax
or other applicable Tax purposes.
 
 
A-12

--------------------------------------------------------------------------------

 
 
4.2           Early Termination Notice. If the Corporation chooses to exercise
its right of early termination under Section 4.1 above, the Corporation shall
deliver to each present or former Member notice of such intention to exercise
such right (“Early Termination Notice”) and a schedule (the “Early Termination
Schedule”) specifying the Corporation’s intention to exercise such right and
showing in reasonable detail the calculation of the Early Termination Payment
for that Member. The Early Termination Schedule shall become final and binding
on all parties unless the Member, within 30 calendar days after receiving the
Early Termination Schedule, provides the Corporation with notice of a material
objection to such Schedule made in good faith (“Material Objection Notice”). If
the parties, for any reason, are unable to successfully resolve the issues
raised in such notice within 30 calendar days after receipt by the Corporation
of the Material Objection Notice, the Corporation and the Member shall employ
the Reconciliation Procedures as described in Section 7.9 of this Agreement.
 
4.3           Payment upon Early Termination.
 
(a)        Within three calendar days after agreement between the Member and the
Corporation of the Early Termination Schedule, the Corporation shall pay to the
Member an amount equal to the Early Termination Payment. Such payment shall be
made by wire transfer of immediately available funds to a bank account
designated by the Member.
 
(b)        The “Early Termination Payment” as of the date of the delivery of an
Early Termination Schedule shall equal with respect to any Member the present
value, discounted at the Early Termination Rate as of such date, of all Tax
Benefit Payments that would be required to be paid by the Corporation to the
Member beginning from the Early Termination Date and assuming that the Valuation
Assumptions are applied.
 
ARTICLE V  SUBORDINATION AND LATE PAYMENTS
 
5.1           Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporation to the Members under this Agreement (an
“Exchange Payment”) shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of any
obligations in respect of indebtedness for borrowed money of the Corporation and
its Subsidiaries (“Senior Obligations”) and shall rank pari passu with all
current or future unsecured obligations of the Corporation that are not Senior
Obligations.
 
5.2           Late Payments by the Corporation. The amount of all or any portion
of any Exchange Payment not made to any Member when due under the terms of this
Agreement shall be payable together with any interest thereon, computed at the
Default Rate and commencing from the date on which such Exchange Payment was due
and payable.
 
ARTICLE VI  NO DISPUTES; CONSISTENCY; COOPERATION
 
6.1           Original Member Participation in the Corporation’s and the LLC’s
Tax Matters. Except as otherwise provided herein, the Corporation shall have
full responsibility for, and sole discretion over, all Tax matters concerning
the Corporation and the LLC, including without limitation the preparation,
filing or amending of any Tax Return and defending, contesting or settling any
issue pertaining to Taxes. Notwithstanding the foregoing, the Corporation shall
notify the applicable Original Member of, and keep the applicable Original
Member reasonably informed with respect to, the portion of any audit of the
Corporation and the LLC by a Taxing Authority the outcome of which is reasonably
expected to affect the applicable Original Member’s rights and obligations under
this Agreement, and shall provide to the applicable Original Member reasonable
opportunity to provide information and other input to the Corporation, the LLC
and their respective advisors concerning the conduct of any such portion of such
audit; provided, however, that the Corporation and the LLC shall not be required
to take any action that is inconsistent with any provision of the LLC Agreement.
 
 
A-13

--------------------------------------------------------------------------------

 
 
6.2           Consistency. Except upon the written advice of an Advisory Firm,
and except for items that are explicitly described as “deemed” or in similar
manner by the terms of this Agreement, the Corporation and the Exchanging Member
agree to report and cause to be reported for all purposes, including federal,
state, local and foreign Tax purposes and financial reporting purposes, all
Tax-related items (including without limitation the Basis Adjustment and each
Tax Benefit Payment) in a manner consistent with that specified by the
Corporation in any Schedule required to be provided by or on behalf of the
Corporation under this Agreement. Any dispute concerning such advice shall be
subject to the terms of Section 7.9; provided, however, that only an Original
Member shall have the right to object to such advice pursuant to this Section
6.2. In the event that an Advisory Firm is replaced with another firm acceptable
to the Corporation and the Exchanging Member, such replacement Advisory Firm
shall be required to perform its services under this Agreement using procedures
and methodologies consistent with the previous Advisory Firm, unless otherwise
required by law or the Corporation and the Exchanging Member agree to the use of
other procedures and methodologies.
 
6.3           Cooperation. The Exchanging Member shall (a) furnish to the
Corporation in a timely manner such information, documents and other materials
as the Corporation may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement
(including whether an exchange of units is taxable or tax-free, preparing any
Tax Return or contesting or defending any audit, examination or controversy with
any Taxing Authority, (b) make itself available to the Corporation and its
representatives to provide explanations of documents and materials and such
other information as the Corporation or its representatives may reasonably
request in connection with any of the matters described in clause (a) above, and
(c) reasonably cooperate in connection with any such matter, and the Corporation
shall reimburse the Exchanging Member for any reasonable third-party costs and
expenses incurred pursuant to this Section.
 
ARTICLE VII  MISCELLANEOUS
 
7.1           Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:
 
 
A-14

--------------------------------------------------------------------------------

 
 
if to the Corporation, to:
 
Truett-Hurst, Inc.
5610 Dry Creek Road
Healdsburg, CA 95448
Attention: Chief Financial Officer
Facsimile: (707) 431-4402
 
with a copy (which shall not constitute notice to the Corporation) to:
 
Morrison & Foerster LLP
1290 Avenue of the Americas
New York, NY 10104
Attn: Remmelt A. Reigersman, Esq.
Facsimile: (212) 468-7900


if to The LLC, to:
 
H.D.D. LLC
 
5610 Dry Creek Road
Healdsburg, CA 95448
Attention: Chief Financial Officer
Facsimile: (707) 431-4402
 
with a copy (which shall not constitute notice to the Corporation) to:
 
Morrison & Foerster LLP
1290 Avenue of the Americas
New York, NY 10104
Attn: Remmelt A. Reigersman, Esq.
Facsimile: (212) 468-7900
 
If to the Exchanging Member, to:
 
The address and facsimile number set forth in the records of the LLC.
 
Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.
 
7.2           Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.
 
 
A-15

--------------------------------------------------------------------------------

 
 
7.3           Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
 
7.4           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.
 
7.5           Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
 
7.6           Successors; Assignment; Amendments; Waivers. No Member may assign
this Agreement to any person without the prior written consent of the
Corporation; provided, however, that (i) to the extent Units are effectively
transferred in accordance with the terms of the LLC Agreement, the transferring
Member shall have the option to assign to the transferee of such Units the
transferring Member’s rights under this Agreement with respect to such
transferred Units, as long as such transferee has executed and delivered, or, in
connection with such transfer, executes and delivers, a joinder to this
Agreement, in form and substance reasonably satisfactory to the Corporation,
agreeing to become a “Member” for all purposes of this Agreement, except as
otherwise provided in such joinder, and (ii) once an Exchange has occurred, any
and all payments that may become payable to a Member pursuant to this Agreement
with respect to the Exchanged Units may be assigned to any Person or Persons,
including a liquidating trust, as long as any such Person has executed and
delivered, or, in connection with such assignment, executes and delivers, a
joinder to this Agreement, in form and substance reasonably satisfactory to the
Corporation, agreeing to be bound by Section 7.12 and acknowledging specifically
the terms of the next paragraph. For the avoidance of doubt, if a Person
transfers Units (regardless of whether the transferee is a “Permitted
Transferee” under the terms of the LLC Agreement) but does not assign to the
transferee of such Units such Person’s rights, if any, under this Agreement with
respect to such transferred Units, such Person shall be entitled to receive the
Tax Benefit Payments, if any, due hereunder with respect to, including any Tax
Benefit Payments arising in respect of a subsequent Exchange of, such Units.
 
Notwithstanding the foregoing provisions of this Section 7.6, no transferee
described in clause (i) of the immediately preceding paragraph shall have the
right to enforce the provisions of Section 2.4, 4.2, 6.1 or 6.2 of this
Agreement, and no assignee described in clause (ii) of the immediately preceding
paragraph shall have any rights under this Agreement except for the right to
enforce its right to receive payments under this Agreement.
 
 
A-16

--------------------------------------------------------------------------------

 
 
No provision of this Agreement may be amended unless such amendment is approved
in writing by each of the Corporation and the LLC and by Original Members who
would be entitled to receive at least two-thirds of the Early Termination
Payments payable to all Original Members hereunder if the Corporation had
exercised its right of early termination on the date of the most recent Exchange
prior to such amendment (excluding, for purposes of this sentence, all payments
made to any Original Member pursuant to this Agreement since the date of such
most recent Exchange); provided, that no such amendment shall be effective if
such amendment will have a disproportionate effect on the payments certain
Members will or may receive under this Agreement unless all such Members
disproportionately affected consent in writing to such amendment. No provision
of this Agreement may be waived unless such waiver is in writing and signed by
the party against whom the waiver is to be effective.
 
All of the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the parties hereto and their
respective successors, assigns, heirs, executors, administrators and legal
representatives. The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place. Notwithstanding anything to the contrary
herein, in the event an Original Member transfers his Units to a Permitted
Transferee (as defined in the LLC Agreement), excluding any other Original
Member, such Original Member shall have the right, on behalf of such transferee,
to enforce the provisions of Sections 2.4, 4.2 or 6.1 with respect to such
transferred Units.
 
7.7           Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
 
7.8           Resolution of Disputes.
 
(a)        Any and all disputes which are not governed by Section 7.9, including
but not limited to any ancillary claims of any party, arising out of, relating
to or in connection with the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement (including the validity, scope
and enforceability of this arbitration provision) (each a “Dispute”) shall be
finally settled by arbitration conducted by a single arbitrator in New York in
accordance with the then-existing Rules of Arbitration of the International
Chamber of Commerce. If the parties to the Dispute fail to agree on the
selection of an arbitrator within ten (10) days of the receipt of the request
for arbitration, the International Chamber of Commerce shall make the
appointment. The arbitrator shall be a lawyer admitted to the practice of law in
the State of New York and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings. In addition to monetary damages, the arbitrator
shall be empowered to award equitable relief, including, but not limited to an
injunction and specific performance of any obligation under this Agreement. The
arbitrator is not empowered to award damages in excess of compensatory damages,
and each party hereby irrevocably waives any right to recover punitive,
exemplary or similar damages with respect to any Dispute. The award shall be
final and binding upon the parties as from the date rendered, and shall be the
sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal.
Judgment upon any award may be entered and enforced in any court having
jurisdiction over a party or any of its assets.
 
 
A-17

--------------------------------------------------------------------------------

 
 
(b)        Notwithstanding the provisions of paragraph (a), the Corporation may
bring an action or special proceeding in any court of competent jurisdiction for
the purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each Member (i) expressly consents
to the application of paragraph (c) of this Section 7.8 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
Corporation as such Member’s agent for service of process in connection with any
such action or proceeding and agrees that service of process upon such agent,
who shall promptly advise such Member of any such service of process, shall be
deemed in every respect effective service of process upon the Member in any such
action or proceeding.
 
(c)           (i)          EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B)
OF THIS SECTION 7.8, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR
CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AGREEMENT. Such ancillary judicial proceedings include any suit, action or
proceeding to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm an arbitration award. The parties
acknowledge that the fora designated by this paragraph (c) have a reasonable
relation to this Agreement, and to the parties’ relationship with one another;
and
 
(ii)        The parties hereby waive, to the fullest extent permitted by
applicable law, any objection which they now or hereafter may have to personal
jurisdiction or to the laying of venue of any such ancillary suit, action or
proceeding brought in any court referred to in paragraph (c)(i) of this Section
7.8 and such parties agree not to plead or claim the same.
 
7.9           Reconciliation. In the event that the Corporation and the
Exchanging Member are unable to resolve a disagreement with respect to the
matters governed by Sections 2.4, 4.2 and 6.2 within the relevant period
designated in this Agreement (“Reconciliation Dispute”), the Reconciliation
Dispute shall be submitted for determination to a nationally recognized expert
(the “Expert”) in the particular area of disagreement mutually acceptable to
both parties. The Expert shall be a partner in a nationally recognized
accounting firm or a law firm (other than the Advisory Firm), and the Expert
shall not, and the firm that employs the Expert shall not, have any material
relationship with either the Corporation or the Exchanging Member or other
actual or potential conflict of interest. The Expert shall resolve any matter
relating to the Exchange Basis Schedule or an amendment thereto or the Early
Termination Schedule or an amendment thereto within 30 calendar days and shall
resolve any matter relating to a Tax Benefit Schedule or an amendment thereto
within 15 calendar days or as soon thereafter as is reasonably practicable, in
each case after the matter has been submitted to the Expert for resolution.
Notwithstanding the preceding sentence, if the matter is not resolved before any
payment that is
 
 
A-18

--------------------------------------------------------------------------------

 
 
the subject of a disagreement would be due (in the absence of such disagreement)
or any Tax Return reflecting the subject of a disagreement is due, the
undisputed amount shall be paid on such date and such Tax Return may be filed as
prepared by the Corporation, subject to adjustment or amendment upon resolution.
The costs and expenses relating to the engagement of such Expert or amending any
Tax Return shall be borne by the Corporation except as provided in the next
sentence. The Corporation and each Exchanging Member shall bear their own costs
and expenses of such proceeding, unless an Exchanging Member has a prevailing
position that is more than 10% of the payment at issue, in which case the
Corporation shall reimburse such Exchanging Member for any reasonable
out-of-pocket costs and expenses in such proceeding. Any dispute as to whether a
dispute is a Reconciliation Dispute within the meaning of this Section 7.9 shall
be decided by the Expert. The Expert shall finally determine any Reconciliation
Dispute and the determinations of the Expert pursuant to this Section 7.9 shall
be binding on the Corporation and the Exchanging Member and may be entered and
enforced in any court having jurisdiction.
 
7.10          Withholding. The Corporation shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts as the
Corporation is required to deduct and withhold with respect to the making of
such payment under the Code or any provision of state, local or foreign tax law.
To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by the Corporation, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the Exchanging Member.
 
7.11          Admission of the Corporation into a Consolidated Group; Transfers
of Corporate Assets.
 
(a)        If the Corporation becomes a member of an affiliated or consolidated
group of corporations that files a consolidated income tax return pursuant to
Sections 1501 et seq. of the Code or any corresponding provisions of state,
local or foreign law, then: (i) the provisions of this Agreement shall be
applied with respect to the group as a whole; and (ii) Tax Benefit Payments,
Early Termination Payments and other applicable items hereunder shall be
computed with reference to the consolidated taxable income of the group as a
whole.
 
(b)        If any entity that is obligated to make an Exchange Payment hereunder
transfers one or more assets to a corporation with which such entity does not
file a consolidated tax return pursuant to Section 1501 of the Code, such
entity, for purposes of calculating the amount of any Exchange Payment (e.g.,
calculating the gross income of the entity and determining the Realized Tax
Benefit of such entity) due hereunder, shall be treated as having disposed of
such asset in a fully taxable transaction on the date of such contribution. The
consideration deemed to be received by such entity shall be equal to the Fair
Market Value of the contributed asset, plus (i) the amount of debt to which such
asset is subject, in the case of a contribution of an encumbered asset or (ii)
the amount of debt allocated to such asset, in the case of a contribution of a
partnership interest.
 
 
A-19

--------------------------------------------------------------------------------

 
 
7.12          Confidentiality. Each Member and assignee acknowledges and agrees
that the information of the Corporation is confidential and, except in the
course of performing any duties as necessary for the Corporation and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, such person shall keep and retain in the strictest confidence and not
disclose to any Person any confidential matters, acquired pursuant to this
Agreement, of the Corporation and its Affiliates and successors, concerning the
LLC and its Affiliates and successors or the other Members, learned by the
Member heretofore or hereafter. This clause 7.12 shall not apply to (i) any
information that has been made publicly available by the Corporation or any of
its Affiliates, becomes public knowledge (except as a result of an act of such
Member in violation of this Agreement) or is generally known to the business
community and (ii) the disclosure of information to the extent necessary for a
Member to prepare and file his or her Tax returns, to respond to any inquiries
regarding the same from any taxing authority or to prosecute or defend any
action, proceeding or audit by any taxing authority with respect to such
returns. Notwithstanding anything to the contrary herein, each Member and
assignee (and each employee, representative or other agent of such Member or
assignee, as applicable) may disclose to any and all Persons, without limitation
of any kind, the tax treatment and tax structure of the Corporation, the LLC,
the Members and their Affiliates, and any of their transactions, and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Members relating to such tax treatment and tax structure.
 
If a Member or assignee commits a breach, or threatens to commit a breach, of
any of the provisions of this Section 7.12, the Corporation shall have the right
and remedy to have the provisions of this Section 7.12 specifically enforced by
injunctive relief or otherwise by any court of competent jurisdiction without
the need to post any bond or other security, it being acknowledged and agreed
that any such breach or threatened breach shall cause irreparable injury to the
Corporation or any of its Subsidiaries or the other Members and the accounts and
funds managed by the Corporation and that money damages alone shall not provide
an adequate remedy to such Persons. Such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available at law
or in equity.
 
7.13          LLC Agreement. This Agreement shall be treated as part of the
partnership agreement of the LLC as described in Section 761(c) of the Internal
Revenue Code of 1986, as amended, and Sections 1.704-1(b)(2)(ii)(h) and
1.761-1(c) of the Treasury Regulations.
 
7.14          Partnerships. The Corporation hereby agrees that, to the extent it
acquires a general partnership interest, managing member interest or similar
interest in any Person after the date hereof, it shall cause such Person to
execute and deliver a joinder to this Agreement and such Person shall be treated
as a “partnership” for all purposes of this Agreement.
 
7.15          Independent Nature of Members’ Rights and Obligations. The
obligations of each Member hereunder are several and not joint with the
obligations of any other Member, and no Member shall be responsible in any way
for the performance of the obligations of any other Member under hereunder. The
decision of each Member to enter into to this Agreement has been made by such
Member independently of any other Member. Nothing contained herein, and no
action taken by any Member pursuant hereto, shall be deemed to constitute the
Members as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Members are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby and the Corporation acknowledges that the Members are not
acting in concert or as a group, and the Corporation will not assert any such
claim, with respect to such obligations or the transactions contemplated hereby.
 
 
A-20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Corporation, the LLC and each Member have duly executed
this Agreement as of the date first written above.
 


 

 
TRUETT-HURST, INC.
           
By:
/s/ Phillip L. Hurst       Name: Phillip L. Hurst       Title:   Chief Executive
Officer and Chairman                
H.D.D. LLC
         
By its Managing Member, Truett-Hurst, Inc.
           
By:
/s/ Phillip L. Hurst       Name: Phillip L. Hurst       Title:   Chief Executive
Officer and Chairman            
MEMBERS
                           
/s/ Mark De Meulenaere
 
 
Mark De Meulenaere
                         
 
/s/ Forrester R. Hambrecht
 
 
Forrester R. Hambrecht
                         
 
/s/ Barrie Graham
 
 
Barrie Graham
                         
 
/s/ Virginia Marie Lambrix
 
 
Virginia Marie Lambrix
         



[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
A-21

--------------------------------------------------------------------------------

 
 

 
THE HURST FAMILY REVOCABLE TRUST dated
    August 1, 2004            
By:
/s/ Phillip L. Hurst  
 
 
Phillip L. Hurst, Co-Trustee
                   
By: 
/s/ Sylvia M. Hurst  
 
 
Sylvia M. Hurst, Co-Trustee
                   
HAMBRECHT WINE GROUP, L.P.,
 
 
 a California limited partnership
           
By:HAMBRECHT WINE MANAGEMENT INC., a
   
California corporation
   
Its:General Partner
                   
By:
/s/ William R. Hambrecht  
 
 
William R. Hambrecht, Chairman
                   
THE DOLAN 2005 FAMILY TRUST U/T/D dated
    August 24, 2005            
By:
/s/ Heath E. Dolan  
 
 
Heath E. Dolan, Trustee
                   
THE DOLAN 2003 FAMILY TRUST U/T/A dated June 5, 2003
                   
By:
/s/ Paul E. Dolan  
 
 
Paul E. Dolan, III, Trustee
 





[SIGNATURES CONTINUE ON FOLLOWING PAGE]


 
A-22

--------------------------------------------------------------------------------

 



         
THE CARROLL-OBREMSKEY FAMILY
   
REVOCABLE TRUST DATED APRIL 5, 1996
                   
By:
/s/ Daniel A. Carroll
 
 
 
Daniel A. Carroll, Trustee
                   
By:
/s/ Stasia A. Obremskey
 
 
 
Stasia A. Obremskey, Trustee
 

 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
 
 
 


 
A-23

--------------------------------------------------------------------------------

 
 

  /s/ Anna-Marie E. Schweizer  
 
Anna-Marie E. Schweizer          

 
 
 
 
 
 
 
 
A-24

--------------------------------------------------------------------------------

 
 
EXHIBIT A


JOINDER
 
This JOINDER (this “Joinder”) to the Tax Receivable Agreement, dated as of
___________, by and among Truett-Hurst, Inc., a Delaware corporation (the
“Corporation”), H.D.D. LLC, a Delaware limited liability company (the “LLC”) and
(“Permitted Transferee”).
 
WHEREAS, on , Permitted Transferee acquired (the “Acquisition”) Units in the LLC
and the corresponding shares of Class B common stock of the Corporation
(collectively, “Interests” and, together with all other Interests hereinafter
acquired by Permitted Transferee from Transferor and its Permitted Transferees
(as defined in the Tax Receivable Agreement), the “Acquired Interests”) from
(“Transferor”); and
 
WHEREAS, Transferor, in connection with the Acquisition, has required Permitted
Transferee to execute and deliver this Joinder pursuant to Section 7.6 of the
Tax Receivable Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, Permitted Transferee hereby agrees as follows:
 
Section 1.1        Definitions. To the extent capitalized words used in this
Joinder are not defined in this Joinder, such words shall have the meaning set
forth in the Tax Receivable Agreement.
 
Section 1.2        Joinder. Permitted Transferee hereby acknowledges and agrees
to become a “Member” (as defined in the Tax Receivable Agreement) for all
purposes of the Tax Receivable Agreement, including but not limited to, being
bound by Sections 7.12, 2.4, 4.2, 6.1 and 6.2 of the Tax Receivable Agreement,
with respect to the Acquired Interests, and any other Interests Permitted
Transferee acquires hereafter.
 
Section 1.3        Notice. All notices, requests, consents and other
communications hereunder to Permitted Transferee shall be deemed to be
sufficient if contained in a written instrument delivered in person or sent by
facsimile (provided a copy is thereafter promptly delivered as provided in this
Section 1.3) or nationally recognized overnight courier, addressed to Permitted
Transferee at the address or facsimile number set forth below or such other
address or facsimile number as may hereafter be designated in writing by
Permitted Transferee:
 
Section 1.4        Governing Law. THIS JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.
 
 
A-25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by
Permitted Transferee as of the date first above written.
 

   
By:
 
    Name:     Title:      

 
 
 
 
 
A-26

--------------------------------------------------------------------------------